Title: To Thomas Jefferson from Thomas Procter, 30 May 1801
From: Procter, Thomas
To: Jefferson, Thomas


               
                  Honoured Sir
                  Philadelphia May 30th 1801.
               
               Justly presumeing upon your Excellencys friendship being extended, towards the faithful advocates of Our (Once) distressed Country, during the Revolutionary War, against Brittish, and Hession, Intrussions therein: Invites my second Application, least my former letter by any Mishap might have been withheld your presence. In my late address I named the great favour done me, by His Excellency Governor Thomas McKean, in presenting me, with the Commission of Superintendant of The State Magazine of Gunpowder—In which Building The powder belonging to the War, and Navel Departments, of the United States were stored for some Years past—But late a public Repossitary has been Errected (with other buildings for the Soldiery) To which the Public powder is removed since the late appointment of Majr: General James Irwin, to the Millitary Stores Department; which had been Contemplated previously to His being Commissioned. This Necessary change: has removed a stated Sallery from me. Viz. from The War department five hundred dollars ⅌ Year, and from the Navel depossits it amounted to a Considerable larger sum.—The residuary Powder as lodged by private Cityzens being Incompatable, to the payment, of Clerks &c. I am preparing to surrender its Charge; And my Commission: To His Excellency The Governor; and remove the obligations of my Self, and Suritys: as pledged for my due performance in Office.
               Should therefore, any future event leave a Vacancy; which Your Excellency might think fit: to confer upon me, its charge—It shall be, Duly fully Discharged, by the Suited Attention of—
               Your Excellencys Most Obedient Servant
               
                  
                     Thomas Procter
                  
               
            